COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-129-CV
  
  
IN 
RE KEVIN ROTENBERRY                                                       RELATORS
AND 
RICHARD ROTENBERRY
  
  
------------
 
ORIGINAL 
PROCEEDING
 
------------
 
MEMORANDUM OPINION1
 
------------
 
        The 
court has considered relators’ petition for writ of mandamus and emergency 
motion for temporary relief and is of the opinion that relief should be 
denied.  Accordingly, relators’ petition for writ of mandamus and 
emergency motion are denied.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
        DATED 
May 6, 2004.
  
                                                                  PER 
CURIAM
   
   
PANEL 
A:   CAYCE, C.J.; LIVINGSTON and MCCOY, JJ.



NOTES
1.  
See Tex. R. App. P. 47.4.